{¶ 26} I respectfully dissent from the majority's analysis and disposition of appellant's first assignment of error.
 {¶ 27} The majority, in its decision, finds that the trial court did not err in overruling appellant's motion for a directed verdict because reasonable minds could differ as to whether both vehicles arrived at the intersection at approximately the same time. I disagree because appellee's vehicle was hit in the back, the two vehicles must have arrived at the intersection at approximately the same time. I would find, therefore, that reasonable minds could not differ on such issue and would sustain appellant's first assignment of error.
 {¶ 28} Based on my analysis and disposition of appellant's first assignment, I would find appellant's second assignment of error moot. *Page 9 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Morrow County, Ohio, is affirmed. Costs to appellant. *Page 1